Citation Nr: 0716835	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  05-00 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for right knee patellofemoral syndrome.

2.  Entitlement to an initial rating in excess of 10 percent 
for left knee patellofemoral syndrome.

3.  Entitlement to service connection for thoracic spine 
disability.

4.  Entitlement to service connection for cervical spine 
disability.


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1999 until 
October 2002.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2003 rating decision by 
the North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for thoracic 
and cervical spine disabilities are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran suffers from right knee patellofemoral 
syndrome manifested by flexion to 135 degrees and extension 
to zero degrees.

2.  The veteran suffers from left knee patellofemoral 
syndrome manifested by flexion to 135 degrees and extension 
to zero degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5002, 5009, 5260, and 5261 (2006). 

2.  The criteria for a disability rating in excess of 10 
percent for left knee patellofemoral syndrome are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5002, 5009, 5260, and 5261 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable 
doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3.  

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The words "slight," "moderate," and "severe" as used in 
the various diagnostic codes are not defined in the VA 
Schedule for Rating Disabilities.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence, to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6.  It should also be noted that use 
of terminology such as "severe" by VA examiners and others, 
although an element of evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6.

In claims for VA benefits, the Board considers all the 
evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
 
The veteran's right and left knee patellofemoral syndrome is 
currently rated 10  percent disabling under 38 C.F.R. § 
4.71a, DC 5009, which pertains to arthritis, other types.  DC 
5009 is rated as rheumatoid arthritis under DC 5002.  DC 5002 
specifies that for chronic residuals of rheumatoid arthritis 
such as limitation of motion or ankylosis the disability 
should be rated under the appropriate diagnostic codes for 
the specific joint involved.  Where, however, the limitation 
of motion of  the specific joint or joints involved is 
noncompensable under the codes a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5002.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  See 38 
C.F.R. § 4.71a, DC 5002.

Limitation of flexion of the leg is rated under 38 C.F.R. § 
4.71, DC 5260.  Under DC 5260 a 10 percent evaluation is 
warranted for flexion limited to 45 degrees.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.

Limitation of extension of the leg is rated under 38 C.F.R. § 
4.71a DC 5261.  Under DC 5261, a 10 percent evaluation is 
warranted for extension limited to 10 degrees.  A 20 percent 
evaluation is warranted for extension limited to 15 degrees. 

During the April 2003 VA examination, the veteran complained 
of having problems walking up and down stairs.  The examiner 
noted that the knees were not deformed, and there was no 
patellar tenderness.  The knees had crepitus on movement, and 
the range of motion for both knees was zero to 140 degrees.  
Neither knee showed subluxation or ligament laxity.  There 
was no evidence of effusion of either knee.  The radiographic 
exam of both knees was normal.  The diagnosis was bilateral 
patellofemoral syndrome.

In November 2006, the veteran underwent a second VA 
examination.  The veteran complained of bilateral knee pain.  
He stated that, on the way to the exam, he experienced a 
flare-up.  He noted that he has experienced flare-ups of his 
knees every other day for the past six months.  The veteran 
has not had incapacitating episodes requiring bed rest over 
the last twelve months.  The examiner noted that the veteran 
did not wear any knee braces.  

Examination of the knees revealed tenderness to palpation 
along the medial and lateral patella facets with a positive 
patella grind in both knees.  There was no swelling or 
erythema.  Range of motion was zero to 135 degrees with pain 
approximately from 90 degrees to 135 degrees, bilaterally.  
Active and passive range of motion was the same with no 
decreased range of motion with repetitive testing.  The 
veteran did have pain and functional limitations, and the 
examiner noted that it was possible that pain could further 
limit function, particularly after being on his feet all day.  
However, the examiner stated that it was not feasible to 
attempt to express that in terms of additional limitation of 
motion as these matters cannot be determined with any degree 
of medical certainty.  There was no laxity on varus and 
valgus stress.  Lachman's and drawer testing were negative.  
X-rays of the knees showed no lesions, fractures, or 
dislocations.  The examiner confirmed the diagnosis of right 
and left knee chondromalacia patella.  See also Addendum 
(Dec. 2006).
 
The Board finds that evaluations in excess of 10 percent are 
not warranted for either the right or left knee 
patellofemoral syndrome.  Though the most recent VA 
examination shows that the veteran suffers from painful 
motion in both knees, it does not show that flexion of either 
knee is limited to 30 degrees or that extension is limited to 
15 degrees.  Instead, the examination showed that the veteran 
had flexion to 135 degrees and extension to zero degrees.  As 
such, an evaluation in excess of 10 percent is not warranted. 
  
With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40, 4.45, and 4.59, the Board 
has also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's  
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
pain in both knees as indicated in the April 2003 and 
November 2006 VA examination reports.  However, it is readily 
apparent that  functional loss has already been contemplated 
by the current rating as flexion to 135 degrees is well in 
excess of the motion restriction required for the current 
rating, and extension to zero degrees does not meet the 
requirement for a compensable rating.  No functional 
impairment has been shown to approximate disability in excess 
of 10 percent.  Moreover, no instability has been 
demonstrated to warrant a rating under DC 5257.

In summary, the Board finds that there is insufficient 
evidence of objective pain on motion, or any other functional 
loss, to warrant a rating in excess of 10 percent.  38 
U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.40, 4.45, 4.59; DeLuca, 
supra.  Therefore, the claim must be denied.



II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Nov. 2002, Mar. 2003, July 2004).  In a March 
2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  As such, VA fulfilled its notification duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  
Additionally, the veteran was afforded a VA examination.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to an initial rating in excess of 10 percent for 
right knee patellofemoral syndrome is denied.

Entitlement to an initial rating in excess of 10 percent for 
left knee patellofemoral syndrome is denied.


REMAND

The veteran's service medical records noted complaints of 
neck and back pain.  An August 2002 record noted that the 
veteran injured his back on an obstacle course and suffered 
from muscle spasms.  In the December 2006 VA exam performed 
as a result of the prior remand by the Board, the examiner 
diagnosed the veteran with a thoracic and cervical strain, 
noting that scoliosis was not present.  The examiner did not, 
however, address the question of whether the back and neck 
problems experienced by the veteran during service 
represented the initial manifestations of the currently 
diagnosed thoracic/cervical strain.  Under such 
circumstances, the Board finds that an additional medical 
opinion is required to make a decision on the claim.

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC for the following 
actions:

1.  The RO should schedule the veteran for an 
orthopedic examination in order to ascertain the 
nature and etiology of any current thoracic and 
cervical spine disability.  After reviewing the 
entire record, the examiner should express an 
opinion as to whether it is at least as likely as 
not (i.e., a likelihood of 50 percent or greater) 
that the veteran's current thoracic and/or cervical 
spine disabilities were initially manifested in 
service.  The claim's folder must be made available 
to and reviewed by the examiner in conjunction with 
the scheduled examination.

2.  After completing the requested development, the 
RO should again review the record and readjudicate 
the claim.  If any benefit sought on appeal remains 
denied, the veteran and his representative, if any, 
should be furnished a supplemental statement of the 
case (SSOC).  An appropriate time should be given 
for them to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until otherwise notified, but he may 
furnish additional evidence and argument while the case is in 
remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


